Citation Nr: 0736159	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-06 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than October 25, 
2002, for the grant of service connection for right shoulder 
degenerative disease.  

3.  Entitlement to an effective date earlier than June 7, 
2003, for the grant of service connection for right knee 
retropatellar pain syndrome.  

4.  Entitlement to an effective date earlier than June 7, 
2003, for the grant of service connection for lumbosacral 
spine strain.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from July 1983 to May 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO) which, in pertinent part, granted service connection for 
lumbosacral spine strain and right knee retropatellar pain 
syndrome, and assigned a 20 percent and 10 percent disability 
rating, respectively, effective June 7, 2003.  This matter 
also comes on appeal from a June 2004 rating decision that 
granted service connection for a right shoulder disorder, 
effective October 25, 2002, and a February 2005 rating 
decision which denied entitlement to service connection for 
PTSD.  

In August 2007, the veteran and his wife testified before the 
undersigned Acting Veterans Law Judge via video conference.  
A transcript of the hearing is associated with the claims 
file.  

As discussed below, the issue of entitlement to service 
connection for PTSD is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action is required on his part.




FINDINGS OF FACT

1.  The veteran's initial claim for service connection for a 
right shoulder disability was received by the RO on October 
25, 2002, more than one year following his separation from 
military service.  

2.  In May 1999, the veteran submitted an informal claim for 
service connection for a bilateral knee disability.  In an 
unappealed June 1999 rating decision, the RO denied the 
veteran's claim for service connection for a bilateral knee 
disability.  

3.  On June 7, 2003, the RO received an informal claim from 
the veteran requesting his claim for service connection for a 
bilateral knee disability be reopened.  

4.  In a rating decision dated January 2004, the RO granted 
entitlement to service connection for right knee 
retropatellar pain syndrome, effective June 7, 2003, the date 
of receipt of the veteran's claim to reopen.  

5.  In May 1996, the veteran submitted a VA Form 21-526, 
Application for Compensation and Pension, for mechanical low 
back problems.  The RO denied the veteran's claim in an 
unappealed September 1999 rating decision.  

6.  On June 7, 2003, the RO received an informal claim from 
the veteran requesting entitlement to service connection for 
back trauma secondary to his service-connected right Achilles 
tendon disability.  

7.  In a rating decision dated January 2004, the RO granted 
entitlement to service connection for lumbosacral spine 
strain, effective June 7, 2003, the date of receipt of the 
veteran's informal claim for benefits.  





CONCLUSIONS OF LAW

1.  An effective date earlier than October 25, 2002, for the 
grant of service connection for right shoulder degenerative 
changes is not warranted.  38 U.S.C.A. §§ 5100(a), 5111(a) 
(West 2002); 38 C.F.R. §§ 3.104, 3.155, 3.400(b)(2)(i) 
(2007).

2.  An effective date earlier than June 7, 2003, for the 
grant of service connection for right knee retropatellar pain 
syndrome is not warranted.  38 U.S.C.A. §§ 5100(a), 5111(a) 
(West 2002); 38 C.F.R. §§ 3.104, 3.155, 3.400(r) (2007).

3.  An effective date earlier than June 7, 2003, for the 
grant of service connection for lumbosacral spine strain is 
not warranted.  38 U.S.C.A. §§ 5100(a), 5111(a) (West 2002); 
38 C.F.R. §§ 3.104, 3.155, 3.400(b)(2)(i), (r) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

In this case, the issue of the effective date to be assigned 
to the veteran's service-connected right shoulder, right 
knee, and lumbosacral spine disabilities is a "downstream" 
issue from his claims for service connection.  The veteran 
filed claims of entitlement to service connection for a right 
shoulder disability in October 2002, and for bilateral knees 
and back disabilities in June 2003.  See 38 C.F.R. §§ 3.1, 
3.155 (2007).  The RO issued a VCAA letter in June 2003 
informing the veteran of what the evidence must show to 
substantiate his claims for service connection.  The June 
2003 letter informed the veteran that VA would assist him in 
obtaining evidence necessary to support his claim, including 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it was his 
responsibility to send medical evidence showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide "any evidence in your possession that pertains to 
your claim."  See 38 C.F.R. § 3.159(b)(1).  

In a January 2004 rating decision, the RO granted service 
connection for right knee retropatellar pain syndrome and 
lumbosacral spine strain, effective June 7, 2003.  In June 
2004, the RO granted service connection for right shoulder 
degenerative changes, effective March 25, 2002.  The veteran 
has appealed the effective dates assigned by the RO.  This is 
considered a "downstream" issue, as the veteran has raised 
a new issue (effective date), following the grant of the 
benefits sought (service connection).

In this type of circumstance, if the claimant has received a 
VCAA letter for the underlying claim and he raises a new 
issue following the issuance of the rating decision, here, a 
claim for an earlier effective date, the provisions of 
38 U.S.C.A. § 5104(b) and § 7105(d) require VA to issue a 
statement of the case if the disagreement is not resolved.  
Id.  The RO issued a statement of the case in February 2005, 
wherein it provided the veteran with the necessary criteria 
to obtain an earlier effective date.  Thus, the veteran was 
informed that the evidence needed to substantiate his claim 
for an earlier effective date.  In this regard, the Board 
notes the RO also sent the veteran a letter in March 2006 
informing of how disability ratings and effective dates are 
assigned.  Therefore, VA has met its duty to notify the 
veteran in connection with his claim for an increased rating. 
 Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the content of the June 2003 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
February 2005 SOC provided him with yet an additional 60 days 
to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

Accordingly, we find that VA has satisfied both its duty to 
notify and its duty to assist the veteran by apprising him as 
to the evidence needed, and in obtaining evidence pertinent 
to his claim under the VCAA.  Therefore, no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2007).  An effective date from the day 
following the date of separation from service is authorized 
only if the claim is received within one year from separation 
from service.  38 C.F.R. § 3.400(b)(2).  Otherwise, the 
effective date is the date of receipt of the claim or the 
date entitlement arose, whichever is later. 38 C.F.R. § 
3.400(b)(2).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155.  The regulation which governs informal claims, 38 
C.F.R. § 3.155, provides as follows: "(a) Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by [VA], from a claimant 
. . . may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it [the formal claim] will be 
considered filed as of the date of receipt of the informal 
claim."  

The veteran is seeking entitlement to earlier effective dates 
for the grant of service connection for right shoulder 
degenerative disease, right knee retropatellar pain syndrome, 
and lumbosacral spine strain.  He contends that an earlier 
effective date is warranted because he filed claims for these 
disabilities prior to his discharge from service and he has 
received treatment for these disabilities since he was 
discharged from military service.  The veteran contends that 
the effective date for the grant of service connection should 
be from May 9, 1996, the day after he was separated from 
military service.  

A.  Right Shoulder 

The veteran is seeking an effective date earlier than October 
25, 2002, for the grant of service connection for right 
shoulder degenerative changes.  

Review of the record reveals that, on October 25, 2002, the 
RO received a VA Form 21-4138, on which the veteran indicated 
he was seeking entitlement to service connection for a right 
shoulder disability as secondary to his service-connected 
left shoulder disability.  The veteran's October 2002 
statement clearly constitutes an informal claim for service 
connection for a right shoulder disability.  See 38 C.F.R. § 
3.155.

The veteran's claim for service connection for a right 
shoulder disability was denied in a January 2003 rating 
decision and the veteran was notified of the RO's 
determination in February 2003.  On June 7, 2003, the veteran 
submitted a written statement via VA Form 21-4138, requesting 
reconsideration of his claim for service connection for a 
right shoulder disability.  In support of his claim, the 
veteran submitted private medical records which documented 
treatment for a right shoulder disability.  The veteran 
subsequently underwent VA examination and the VA examiner 
opined that the veteran's right shoulder disability was 
related to his military service.  In a rating decision dated 
June 2004, the RO granted service connection for right 
shoulder degenerative changes, and assigned an effective date 
of October 25, 2002, which corresponds to the date of receipt 
of his initial claim.  The RO explained that the effective 
date was granted from the date the veteran first filed a 
claim for his disability since he submitted additional 
evidence within one year of the first rating decision which 
denied entitlement to the benefit sought.  

As noted, the veteran is now seeking entitlement to an 
earlier effective date for the grant of service connection.  

Review of the record reveals that the earliest document that 
can be construed as either a formal or informal claim of 
service connection for a right shoulder disability was 
received by the RO on October 25, 2002.  As such, this is the 
earliest date from which the veteran's claim for service 
connection for a right shoulder disability can be granted.  
See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(b)(2)(i)(2007).  Therefore, the Board finds that the current 
effective date, October 25, 2002, is proper under applicable 
law and regulation.  

In rendering this decision, the Board recognizes the veteran 
believes he is entitled to service connection for a right 
shoulder disability from May 9, 1996, the day after he was 
separated from military service.  However, as noted, an 
effective date from the day following the date of separation 
from service is authorized only if the claim is received 
within one year from separation from service.  See 38 C.F.R. 
§ 3.400(b)(2).  In this case, there is no evidence of record 
which shows the veteran filed a formal or informal claim for 
service connection for a right shoulder disability within one 
year from separation from service or at any time prior to 
October 25, 2002.  

The Board does note the veteran sought entitlement to 
vocational rehabilitation benefits in January 1996 and listed 
a "shoulder injury" as one of the disabilities to be 
considered in evaluating his claim.  The evidence also shows 
the veteran filed a claim for service connection for a left 
shoulder disability, inter alia, in May 1996.  In this 
context, the Board recognizes that VA's statutory duty to 
assist means that VA must liberally read all documents 
submitted to include all issues presented.  See EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  However, in Brannon 
v. West, 12 Vet. App. 32 (1998), the Court observed that 
while the Board must interpret an appellant's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the appellant. 

Although the evidence shows the veteran sought entitlement to 
VA benefits shortly after he was separated from service, in 
evaluating the ultimate merit of this claim, the Board finds 
probative that the veteran did not specifically mention or 
file a claim for a right shoulder disability until October 
2002.  Furthermore, when he did submit that claim, the theory 
of entitlement put forth was that he believed the right 
shoulder disability to be secondary to the service-connected 
left shoulder.  

Even though his January 1996 claim for vocational 
rehabilitation could have conceivably been construed to 
include a claim of service connection for either a right or 
left shoulder injury, the Board notes that the veteran did 
not file a claim for compensation benefits until May 1996 and 
specifically listed the disabilities for which he was seeking 
service connection.  At that time, a right shoulder 
disability was not included in that list, but a left shoulder 
was.  Under these circumstances, the Board can find no basis 
for construing any document dated prior to October 25, 2002 
as a claim for entitlement to service connection for a right 
shoulder disability.  Therefore, the proper effective date 
for the grant of service connection for right shoulder 
degenerative changes is October 25, 2002, the date of receipt 
of the veteran's initial claim for that benefit.  38 C.F.R. § 
3.400(b)(2).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of an 
effective date earlier than October 25, 2002 for the grant of 
service connection for right shoulder degenerative disease, 
and the benefit-of-the-doubt is not for application.  See 
Gilbert, 1 Vet. App. at 55.  

B.  Right Knee

The veteran is seeking an effective date earlier than June 7, 
2003, for the grant of service connection for right knee 
retropatellar pain syndrome.  

The record reflects that, on November 19, 1998, the RO 
received a VA Form 21-4138 from the veteran indicating that 
he was seeking service connection for residuals of pain in 
his right and left legs and knees, among other things.  On 
May 17, 1999, the veteran submitted another written statement 
to the RO indicating that he was seeking entitlement to 
service connection for his knees.  In a rating decision dated 
June 1999, the RO denied entitlement to service connection 
for a bilateral knee condition, noting there was no evidence 
of a current bilateral knee condition, or any evidence 
showing a relationship between his knee condition and 
service-connected right Achilles tendon disability.  The 
veteran was notified of the RO's decision in June 1999 and 
did not appeal the RO's determination.  As a result, the June 
1999 rating decision is final in the absence of clear and 
unmistakable error.  See 38 U.S.C.A. §§ 7105(c), 5109A; 
38 C.F.R. §§ 3.104(a), 3.105(a), 20.1103.  Clear and 
unmistakable error has not been asserted or shown in this 
case, and therefore an effective date earlier than June 1999 
is legally precluded.

The next correspondence from the veteran regarding a 
bilateral knee condition was a VA Form 21-4138 received by 
the RO on June 7, 2003.  The veteran indicated that he was 
seeking entitlement to service connection for a bilateral 
knee condition, among other things.  The veteran was 
subsequently afforded a VA examination and the VA examiner 
opined that the veteran's bilateral knee pain was as likely 
as not related to retropatellar pain syndrome which began 
during military service.  In a January 2004 decision, the RO 
denied entitlement to service connection for left knee 
retropatellar pain syndrome on the basis that there was no 
evidence showing complaints, symptoms, or treatment for a 
left knee condition during service or within 12 months after 
he was separated from service.  The RO granted entitlement to 
service connection for right knee retropatellar pain 
syndrome, effective June 7, 2003, the date the RO received 
the veteran's request to reopen his claim for a bilateral 
knee disability.  

As noted, the veteran is seeking an earlier effective date 
for the grant of service connection for right knee 
retropatellar pain syndrome.  Because the veteran's claim for 
a bilateral knee condition was based upon a request to reopen 
a previously denied claim, the effective date of his claim of 
service connection for right knee retropatellar pain syndrome 
is governed by 38 C.F.R. § 3.400(r), which provides that the 
effective date of a reopened claim is the date of receipt of 
claim or the date entitlement arose, whichever is later.  

The record reflects that the first time the veteran submitted 
any communication regarding entitlement to service connection 
for a knee disability following the final June 1999 decision 
was in June 2003.  Thus, the veteran's June 2003 statement 
constitutes an informal claim for service connection for a 
right knee disability.  See 38 C.F.R. § 3.155.  Entitlement 
to service connection for right knee retropatellar pain 
syndrome was subsequently granted following the September 
2003 VA examination in which his right knee disability was 
found to be related to his military service.  As such, 
because the veteran's informal claim was received by the RO 
on June 7, 2003, this is the earliest date from which the 
veteran's claim for service connection for right knee 
retropatellar pain syndrome can be granted.  See 38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (r) (2007).  
Therefore, the Board finds that the current effective date, 
June 7, 2003, is proper under applicable law and regulation.  

The Board has considered the veteran's assertion that service 
connection for a right knee disability should be effective 
from May 9, 1996, which is the date of his separation from 
service; however, as noted, the June 1999 rating decision 
denying entitlement to service connection for a bilateral 
knee condition became final and an effective date prior to 
June 1999 is legally precluded.  In addition, after careful 
review of the claims file, the Board finds there is no 
correspondence from the veteran that could be construed as a 
formal or informal claim to reopen his claim for service 
connection for a right knee disability prior to the informal 
claim for benefits received by the RO on June 7, 2003.  As a 
result, the veteran's claim for an earlier effective date for 
the grant of service connection for right knee retropatellar 
pain syndrome must be denied.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See Gilbert, supra.

C.  Lumbosacral Spine

The veteran is also seeking an effective date earlier than 
June 7, 2003, for the grant of service connection for 
lumbosacral spine strain.  

Review of the record reveals that, in May 1996, the veteran 
submitted a VA Form 21-526, Application for Compensation and 
Pension, and listed the disabilities for which he was seeking 
service connection, including mechanical low back problems.  
In a rating decision dated September 1996, the RO denied 
entitlement to service connection for mechanical low back 
pain on the basis that there was no evidence showing a 
relationship between the veteran's current low back pain and 
military service.  The veteran was notified of the RO's 
decision in October 1996 and the September 1996 rating 
decision became final.  See 38 U.S.C.A. § 7105.  

The next correspondence received from the veteran that 
addressed a back problem was a written statement on a VA Form 
21-4138 in which he specifically indicated that he wished to 
file a claim of service connection for back trauma as 
secondary to his service-connected right Achilles tendon 
disability.  This document was received from the veteran by 
the RO on June 7, 2003, and it was accepted as an informal 
claim.  The veteran was afforded a VA examination and the VA 
examiner determined that the veteran's lumbosacral strain was 
aggravated by the veteran's abnormal gait due to his service-
connected right Achilles tendon disability.  A rating 
decision dated in January 2004 granted service connection for 
lumbosacral spine strain, effective June 7, 2003, the date of 
receipt of the veteran's informal claim.

As noted above, the law provides that the effective date for 
an original claim or a reopened claim shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2), (r).  

As noted, the veteran's informal claim for service connection 
for a back disability was received on June 7, 2003.  Despite 
the veteran's contentions that the effective date should be 
from the day after he was discharged from service, there is 
also no communication from the veteran that could constitute 
a formal or informal claim to reopen his claim for service 
connection for a low back disability prior to the June 7, 
2003 informal claim.  

In this case, there simply is no evidence of record which 
shows the veteran sought to reopen the previously denied 
claim for a low back disability prior to June 7, 2003.  
Therefore, the effective date for the grant of service 
connection for lumbosacral spine strain cannot be earlier 
than June 7, 2003.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2), (r).

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against the assignment of an effective date prior to June 7, 
2003 for the grant of service connection for lumbosacral 
spine strain, and the appeal is denied.  There is no doubt to 
be resolved.  See Gilbert, supra.  


ORDER

Entitlement to an effective date earlier than October 25, 
2002, for the grant of service connection for right shoulder 
degenerative disease is denied.  

Entitlement to an effective date earlier than June 7, 2003, 
for the grant of service connection for right knee 
retropatellar pain syndrome is denied.  

Entitlement to an effective date earlier than June 7, 2003, 
for the grant of service connection for lumbosacral spine 
strain is denied.  


REMAND

The veteran is also seeking entitlement to service connection 
for PTSD.  In order for service connection to be awarded for 
PTSD, three elements must be present: (1) a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); 
(2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2007); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

With respect to the second element, if the evidence shows 
that the veteran did not serve in combat with enemy forces 
during service, or if there is a determination that the 
veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

The evidence shows the veteran was diagnosed with PTSD at an 
outpatient intake evaluation conducted by VA in March 2004.  
The veteran has not been afforded a VA examination in 
conjunction with his claim because his claimed in-service 
stressors have not been verified.

The veteran has asserted that he was exposed to several 
different traumatic experiences during his military service.  
In December 2004, the veteran provided the RO with 
information regarding two different traumatic events that 
occurred during his military service.  The veteran reported 
that, in February 1984 during his first field exercise in 
Geisen, Germany, he witnessed another soldier get squeezed in 
between two tanks while attempting to guide the tanks to 
their parking spots.  He reported that he had to wipe up 
blood from the soldier's injuries when the solider came to 
his unit for medical treatment, but the solider subsequently 
died.  The veteran reported that he was assigned to the 37th 
Medsom at the time.  

At the March 2004 VA intake evaluation, the veteran reported 
three specific traumas that occurred during his military 
service.  The veteran again provided information regarding 
the soldier he witnessed being squeezed in between two tanks 
during his first field exercise.  The veteran also reported 
that he witnessed a soldier being electrocuted and thrown 
from a helicopter during a jump exercise.  He also reported 
witnessing a bear attack and kill his Lieutenant while out in 
the field.  The veteran stated that he felt horrified and 
helpless during these incidents.  

At the August 2007 video conference hearing, the veteran 
testified about his military occupational specialty (MOS) and 
provided clarifying information regarding his reported 
stressors, including dates, places, and units of assignment.  
The veteran testified that he had a medical MOS and worked in 
medical logistics and supply.  He testified, however, that 
all of his units were infantry type units and that he was in 
full support battalions.  With respect to his reported 
stressors, the veteran testified that the incident involving 
the soldier being sandwiched in between two tanks occurred in 
February 1984 in Geisen, Germany.  He testified that he was 
assigned to the 37th Medsom but that he and the other soldier 
were a part of the 6th Infantry Division at the time.  

The veteran also testified about an incident that occurred in 
June 1988 at Fort Benning, Georgia, on Armed Forces Day.  He 
testified that he witnessed one of the airborne soldiers jump 
from a helicopter but his parachute did not open.  The 
veteran testified that the soldier made a crater in the 
ground because of the impact and subsequently died.  The 
veteran's personnel records show he was assigned to the 
Headquarters and Headquarters Detachment, 34th Medical Unit 
at Fort Benning, Georgia, at that time.  The veteran also 
testified that the incident involving his First Lieutenant 
being attacked and killed by a bear occurred in Alaska in 
either October 1989 or between January and February 1990.  
The veteran's personnel records show he was assigned to the 
6th Medical Battalion at Fort Wainwright, Alaska, during that 
time.  

In March 2005, the RO prepared a memorandum indicating that 
the information provided by the veteran regarding his in-
service stressors was insufficient for submission to the 
United States Armed Services Center for Unit Records Research 
(CURR).  Although the veteran has provided general, possibly 
unverifiable information about some of his claimed stressors, 
the Board concludes that he has provided sufficient details 
about certain claimed stressors to warrant verification, 
including dates, locations, and the units to which he was 
assigned at the time.  Review of the record reveals the RO 
has not attempted to verify the veteran's claimed stressors; 
therefore, a remand is necessary to verify his claimed 
stressors.  The Board notes that CURR has changed its name to 
the United States Army and Joint Services Records Research 
Center (JSRRC), and, therefore, will be referred to as JSRRC 
throughout the remainder of this remand.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.	Attempt to verify the occurrence of all 
of the claimed stressors with the U.S. 
Army and Joint Services Records 
Research Center (JSRRC).  The RO should 
provide copies of pertinent parts of 
the veteran's personnel records, if 
available, including the veteran's unit 
assignment during his claimed 
stressors.  The JSRRC should be 
requested to conduct a search of all of 
the available and appropriate sources, 
and provide any pertinent information, 
including unit histories and morning 
reports for the veteran's unit of 
assignment, which might corroborate the 
claimed stressor(s).  Any information 
obtained should be associated with the 
claims file.  If the search efforts 
produce negative results, the claims 
file should be so documented.

2.	Thereafter, if, and only if, one or 
more of the alleged stressors is 
verified, the RO should schedule the 
veteran for an examination by a VA 
psychiatrist knowledgeable in 
evaluating PTSD, to determine the 
nature and extent of any psychiatric 
disorder(s) found to be present.  Any 
and all studies deemed necessary by the 
examiner should be completed.  The 
claims file must be made available to 
the examiner for review in conjunction 
with the examination, and the 
examination report should reflect that 
such review is accomplished.  A 
rationale should be provided for any 
opinion offered.  

3.	The RO must specify, for the examiner, 
the stressor or stressors determined to 
be established by the record.  The 
diagnosis should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in the American 
Psychiatric Association manual, DSM-IV.

a.  The Board is aware that the mere 
presence of in-service stressors does 
not necessarily support a post-service 
diagnosis of PTSD.  Therefore, the 
examiner should be asked to discuss 
the degree to which currently noted 
symptomatology correlates with the 
veteran's claimed stressor(s), and 
whether such symptoms are adequate to 
support a diagnosis of PTSD, as 
opposed to a different psychiatric 
disorder.

b.  If the veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor or 
stressors supporting the diagnosis, 
and the current manifestations which 
distinguish that diagnosis from other 
psychiatric disorders.  
       
c.  If the veteran is found to have a 
psychiatric disorder other than PTSD, 
the examiner is requested to provide 
an opinion as to whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or less 
than likely (i.e., a probability of 
less than 50 percent) that any 
currently diagnosed psychiatric 
disorder is causally related to the 
veteran's active military service.
       
d.  Note: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.  

4.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise informed.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The veteran is hereby advised of the importance of reporting 
to any scheduled VA examinations, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


